Citation Nr: 1140066	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-09 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right hip disability, to include arthritis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, to include arthritis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, to included degenerative joint disease (DJD).

4.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability, to include degenerative joint disease (DJD).

5.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.

6.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1978 to November 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied to reopen the claims of service connection for a right hip disability, left and right shoulder disabilities, left and right knee disabilities, and headaches.  Subsequently, the January 2008 Statement of the Case (SOC), and the June 2009 and July 2009 Supplemental Statement of the Case (SSOC) were sent the Veteran by the RO in Atlanta, Georgia RO. 

The issues of service connection for a right hip disability, left and right shoulder disabilities, left and right knee disabilities, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a right hip disability was previously denied in an August 2004 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the August 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right hip disability and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's claim of entitlement to service connection for a right knee disability was previously denied in an August 2004 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

4.  The evidence associated with the claims file subsequent to the August 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's claim of entitlement to service connection for a left knee disability was previously denied in an August 2004 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

6.  The evidence associated with the claims file subsequent to the August 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability and raises a reasonable possibility of substantiating the claim.

7.  The Veteran's claim of entitlement to service connection for a left shoulder disability was previously denied in an August 2004 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

8.  The evidence associated with the claims file subsequent to the August 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disability and raises a reasonable possibility of substantiating the claim.

9.  The Veteran's claim of entitlement to service connection for a right shoulder disability was previously denied in a November 1991 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

10.  The evidence associated with the claims file subsequent to the November 1991 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability and raises a reasonable possibility of substantiating the claim.

11.  The Veteran's claim of entitlement to service connection for headaches was previously denied in a November 1991 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

12.  The evidence associated with the claims file subsequent to the November 1991 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for headaches and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a right hip disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final August 2004 determination wherein the RO denied the Veteran's claim of entitlement to service connection for a right hip disability, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).

3.  The August 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

4.  Evidence received since the final August 2004 determination wherein the RO denied the Veteran's claim of entitlement to service connection for a right knee disability, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).

5.  The August 2004 rating decision that denied reopening the Veteran's claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

6.  Evidence received since the final August 2004 determination wherein the RO denied reopening the Veteran's claim of entitlement to service connection for a left knee disability, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).

7.  The August 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

8.  Evidence received since the final August 2004 determination wherein the RO denied the Veteran's claim of entitlement to service connection for a left shoulder disability, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).

9.  The November 1991 rating decision that denied the Veteran's claim of entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

10.  Evidence received since the final November 1991determination wherein the RO denied the Veteran's claim of entitlement to service connection for a right shoulder disability, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).

11.  The November 1991 rating decision that denied the Veteran's claim of entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

12.  Evidence received since the final November 1991 determination wherein the RO denied the Veteran's claim of entitlement to service connection for headaches, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for a right hip disability, right and left knee disabilities, right and left shoulder disabilities, and headaches.  The RO originally denied the Veteran's claims of entitlement to service connection for right shoulder disability, left knee disability, and headaches in a decision dated November 1971.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  Subsequently, the RO originally denied the Veteran's claims of entitlement to service connection for a left shoulder disability, a right hip disability, and a right knee disability, and denied reopening the Veteran's claim of service connection for a left knee disability in a decision dated August 2004.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Veteran's claims of entitlement to service connection for a right shoulder disability and headaches were initially denied in November 1991 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records.  Subsequently, VA outpatient treatment records, private medical records, and personal statements by the Veteran have been associated with the claims file. 

Additionally, the Veteran's claims of entitlement to service connection for a left shoulder disability, a right hip disability, and a right knee disability were initially denied in August 2004 rating decision.  Furthermore, the August 2004 rating decision denied reopening the Veteran's claim of service connection for a left knee disability.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, and private treatment records.  Subsequently, additional VA outpatient treatment records, private medical records, and personal statements by the Veteran have been associated with the claims file. 

The claims were denied as there was, among other things, no evidence of a current diagnosis, chronic disability, or treatment of the left knee, right knee, right shoulder, left shoulder, right hip, and headaches .  The evidence submitted subsequent to the November 1991 and August 2004 decisions is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the November 1991 and August 2004 decisions suggests that the Veteran is seeking treatment for and has current diagnoses of degenerative joint disease and osteoarthritis of the shoulders, degenerative joint disease of the right hip, degenerative joint disease of the knees, and headaches.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final November 1991 and August 2004 decisions relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that the claims of service connection for a right hip disability, a right knee disability, a left shoulder disability, a right shoulder disability, a left knee disability, and headaches are reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a right hip disability, is reopened.  To this extent and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for a right knee disability, is reopened.  To this extent and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for a left knee disability, is reopened.  To this extent and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for a left shoulder disability, is reopened.  To this extent and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for a right shoulder disability, is reopened.  To this extent and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for headaches, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

The claims of service connection for a right hip disability, right and left knee disabilities, right and left shoulder disabilities, and headaches were reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection.

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records show that he was treated for bilateral shoulder and bilateral knee conditions, and headaches while on active duty.  Specifically, a 1971 record  noted that the Veteran suffered from serious headaches.  Additionally, the record shows that the Veteran was stabbed in 1977 and received a left shoulder injury.  Furthermore, the records noted multiple complaints and treatment for bilateral knee pain.  Doctors noted that the Veteran had a right knee sprain and chondromalacia of both knees.  The records also document bursitis of the Veteran's right shoulder.  A November 1982 periodic examination noted that the Veteran had headaches at least three times per month, and bilateral knee aches.  Additionally, the examiner noted that the Veteran had left shoulder crepitus and chronic arthritis.  The above stated treatment was also documented on the Veteran's August 1991 retirement examination.  Additionally, on the April 1991 report of medical history, the Veteran noted frequent/severe headaches, swollen/painful joints, left knee pain, right shoulder pain, and left arm numbness.  

Additionally, VA outpatient treatment records and private treatment records show that the Veteran has been treated for and diagnosed with bilateral shoulder, bilateral knee, and right hip disabilities, and headaches.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for these multiple conditions, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's right hip disability, right and left knee disabilities, right and left shoulder disabilities, and headaches.  Although the Veteran has been seeking treatment from the VA and private physicians for these conditions, it remains unclear to the Board whether the Veteran has a current diagnosis for all of the claimed conditions and, if so, whether these conditions are related to any aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's right hip disability, right and left knee disabilities, right and left shoulder disabilities, and headaches are therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, to date, there is no indication from the claims file that attempts have been made to verify the Veteran's dates of active duty service.  The Veteran's DD-214 notes that the Veteran's period of active duty was from April 1978 to November 1991.  However, the DD-214 also noted that the Veteran had seven years of prior active duty service.  Additionally, the Veteran reported that his active duty service was from February 1971 to December 1991.  As such, in order to fully and fairly consider the Veteran's appeal, VA should attempt to verify the dates the Veteran was on active duty.  Particularly, the RO/AMC should contact the National Personnel Records Center, and/or any other indicated agency, to verify all of the Veteran's service dates, specifically noting all periods of active duty.

Lastly, the record reflects that the Veteran was receiving periodic treatment for his multiple conditions at the VA through July 2009.  It is unclear to the Board whether the Veteran sought any treatment at VA for his conditions after that time.  Additionally, in the September 2011 brief, the Veteran's representative noted that the Veteran testified before a Decision Review Officer about his headache condition.  This transcript was not associated with the claims file. As these VA treatment records and transcript may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) Contact the National Personnel Records Center, and/or any other indicated agency, to verify all of the Veteran's active duty service dates.  The Veteran's DD-214 notes that the Veteran's period of active duty was from April 1978 to November 1991.  However, the DD-214 also noted that the Veteran had seven years of prior active duty service.  Additionally, the Veteran has reported that he served on active duty from February 1971 to December 1991.

2) The AMC should obtain any available outstanding VA treatment records dated from July 2009 to the present.  Additionally, if any DRO hearings were held, associated the transcript with the claims file.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

3) After the foregoing, the RO/AMC should schedule the Veteran for an orthopedic VA examination to assess the nature and etiology of his right hip disability, left and right knees disabilities, and left and right shoulder disabilities.  The claims file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be conducted.

A) The examiner should diagnose any right hip disability found to be present, to include degenerative joint disease.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current right hip disability had its onset in service or is related to any in-service disease, event, or injury.

Additionally, the examiner should state whether it is at least as likely as not that the Veteran's right hip disability was caused and/or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by any of his service-connected disabilities.  Furthermore, if any of the Veteran's current claims on appeal are found to be service connected, the examiner should also consider these disabilities.  Please specifically address whether there was any increase in severity of the Veteran's right hip disability, that was proximately due to or the result of the Veteran's service-connected disabilities, and not due to the natural progress of the Veteran's right hip disability. 

B) The examiner should diagnose any left and/or right knee disabilities found to be present, to include degenerative joint disease.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current left knee disability had its onset in service or is related to any in-service disease, event, or injury.  Furthermore, the examiner should opine as to whether it is at least as likely as not that any current right knee disability had its onset in service or is related to any in-service disease, event, or injury. 

C) The examiner should diagnose any left and/or right shoulder disabilities found to be present, to include osteoarthritis.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current left shoulder disability had its onset in service or is related to any in-service disease, event, or injury.  Furthermore, the examiner should opine as to whether it is at least as likely as not that any current right shoulder disability had its onset in service or is related to any in-service disease, event, or injury. 

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records, which document complaints and treatment for severe headaches, left and right knee disabilities, and left and right shoulder disabilities; VA outpatient treatment records; private treatment records; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Additionally, the RO/AMC should arrange for the Veteran to undergo an appropriate VA examination to assess the nature and etiology of his headache condition.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should indicate whether the Veteran has a headache condition.  Additionally, the examiner should state whether it is at least as likely as not that any current headache condition had its onset in service or is related to any in-service disease, event, or injury.

Additionally, the examiner should review and discuss the Veteran's service treatment records documenting serious headaches in-service, VA outpatient treatment records, private treatment records, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


